IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KARL SCHEFFING,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5920

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed September 22, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Kim Anthony Skievaski, Kim Anthony Skievaski, P.A., Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.